Citation Nr: 0406822	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left femur fracture with knee instability, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to a compensable rating evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from July 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The Board notes that on the veteran's September 2002 VA Form 
9, Substantive Appeal, he requested an earlier effective date 
for his service-connected disorders.  As that issue has not 
been addressed by the RO, it is referred back for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's left femur disability is not shown to be 
productive of malunion of the femur with marked knee or hip 
disability or functional loss from pain.  

2.  The veteran manifests no higher than Level II hearing in 
the right ear and level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for a left femur disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 
(2003).

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The veteran's claims were filed in April 2002.  The VCAA is 
accordingly applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claims had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In a May 2002 letter, prior to the original adjudication of 
the veteran's increased rating claims, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Private treatment reports have been received and the 
veteran provided with VA examinations in June 2002.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; private medical 
reports; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Left femur disability

The veteran's left femur disability is currently evaluated as 
20 percent disabling under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2003).  He contends that it is 
more disabling than currently evaluated and he has appealed 
for an increased rating.  

Under Diagnostic Code 5255, a 20 percent disability rating is 
assigned for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is assigned for fracture of the femur surgical neck 
with false joint, and for nonunion of the femur with loose 
motion, weight bearing preserved with aid of brace.  Finally, 
an 80 percent rating is warranted for fracture of femur shaft 
or anatomical neck with nonunion and loose motion.  See 38 
C.F.R. § 4.71a (2003).

Other diagnostic codes related to femur and thigh disorders 
include Diagnostic Code 5250 (ankylosis of the hip); 
Diagnostic Code 5251 (limitation of extension of the thigh); 
Diagnostic Code 5252 (limitation of flexion of the thigh); 
and Diagnostic Code 5253 (impairment of the thigh).  Id. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for the veteran's left femur 
disability.  The veteran's appeal is accordingly denied. 

At the veteran's June 2002 VA examination, it was noted that 
he had no abnormal weight-bearing and did not require any 
devices for walking, a brace, or corrective shoes.  An 
examination of the femurs was normal bilaterally.  The 
veteran's left hip joint was noted as being within normal 
limits and range of motion testing revealed flexion to 125 
degrees, extension to 30 degrees, adduction to 25 degrees, 
abduction to 45 degrees, external rotation to 60 degrees, and 
internal rotation to 40 degrees.  The examiner commented that 
range of motion was not limited by fatigue, weakness, lack of 
endurance, or incoordination.  The left knee joint was also 
within normal limits and there was no evidence of joint 
effusion, locking pain, or subluxation.  Range of motion 
testing revealed flexion to 140 degrees and extension to 0 
degrees.  The examiner again commented that range of motion 
was not further limited by fatigue, weakness, lack of 
endurance, or incoordination.  An X-ray of the left femur and 
knee revealed an old distal femur fracture and degenerative 
joint disease of the left hip.  Ultimately, the veteran was 
diagnosed with a left femur fracture with traction and left 
hip degenerative joint disease.  The examiner found no open 
reduction internal fixation by history.  It was noted that 
the veteran had mild to moderate functional limitation.  

The Board finds that the veteran's left femur disability does 
not warrant a rating in excess of 20 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Examination has revealed no evidence of malunion of the 
femur, and there is no evidence that the veteran exhibited 
"marked" knee or hip disability.  In addition, the examiner 
opined that the veteran mild to moderate functional 
limitation.  Moreover, range of motion testing revealed full 
range of motion for both the veteran's left knee and hip.  
The examiner commented that both joints were "within normal 
limits."  Further, the Board finds that no other diagnostic 
code pertaining to the thigh/hip affords the veteran a rating 
in excess of 20 percent as there is no evidence that the 
veteran's left femur disability is manifested by ankylosis of 
the hip, limitation of motion of the thigh, impairment of the 
thigh, or hip, flail joint.  See 38 C.F.R. § 4.71a. 

The Board also finds that a rating in excess of 20 percent is 
not warranted for the veteran's left femur disability on the 
basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  The June 2002 examiner 
specifically noted that the veteran's left hip and knee range 
of motion were not limited by fatigue, weakness, lack of 
endurance, or incoordination.  

The Board thus finds that additional functional loss, excess 
fatigability, and pain on movement due to the veteran's left 
femur disability are not supported by adequate pathology such 
that would warrant a rating in excess of 20 percent at this 
time.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered, but they do not provide a basis for an 
increased rating under these circumstances.  

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's left femur disability.  
The benefit of the doubt rule need not be considered, and the 
benefit sought on appeal is accordingly denied.

2.	Bilateral hearing loss

The veteran has been assigned a noncompensable (0 percent) 
disability rating for bilateral hearing loss.  He contends 
that his hearing loss is more disabling than currently 
evaluated, and has appealed for a compensable evaluation.  
After carefully reviewing the evidence and statements made in 
support of the veteran's claim, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and that a compensable rating evaluation is not warranted at 
this time. 

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Because this change took effect prior to the 
veteran's April 2002 claim, only the revised criteria will be 
considered in evaluating the veteran's bilateral hearing 
loss.  See VAOPGCPREC 3-2000 (2000).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2003).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Table VIa is used when the examiner certifies 
that the use of speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2003).

A June 2002 VA examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
75
LEFT
15
20
25
55
65

Puretone threshold averages were 40 decibels for the right 
ear and 41 decibels for the left.  Speech recognition was 88 
percent for the right ear and 92 percent for the left.  The 
veteran was diagnosed with mild bilateral hearing loss and 
tinnitus. 

This examination report yielded a numerical designation of II 
for the right ear (0 to 40 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination).  The left ear numerical designation was I (0 
to 41 puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of 0 percent, or noncompensable, is for assignment 
under Diagnostic Code 6100.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  The Board has considered the 
application of 38 C.F.R. § 4.86 (2003) [exceptional patterns 
of hearing impairment].  However, the veteran's hearing loss 
does not meet the criteria under that section.  

The Board has also considered the veteran's assertions that 
his hearing loss warrants a compensable evaluation.  The 
Board has no reason to doubt the credibility of his 
statements.  It is clear from the evidence of record that the 
veteran experiences hearing loss; however, the objective 
medical evidence has not shown that his service-connected 
bilateral hearing loss has increased to a level greater than 
that encompassed by a noncompensable rating under the 
provisions of 38 C.F.R. § 4.85 and/or § 4.86.  The veteran's 
contentions alone cannot establish entitlement to a 
compensable evaluation for defective hearing because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra, 3 Vet. App. at 349.  
Here, a mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.  

The Board notes that the noncompensable disability rating 
under Diagnostic Code 6100 encompasses a range of puretone 
threshold averages and discrimination percentages.  Thus, the 
numeric designation of hearing impairment based on puretone 
threshold averages and speech discrimination could change 
over time, but still be assigned a noncompensable evaluation.  
See 38 C.F.R. § 4.85(h), Tables VI and VII.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation.  Therefore, the veteran's claim 
for a compensable evaluation for bilateral hearing loss must 
be denied. 

C.  Extraschedular consideration

In the March 2004 Appellant's Brief, the veteran requested 
consideration of his bilateral hearing loss claim on an 
extraschedular basis.  He contended that the current 
noncompensable evaluation in effect for his hearing loss 
disability is inadequate.  

In the August 2002 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected bilateral hearing loss.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his bilateral hearing loss has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been hospitalized after service 
due to bilateral hearing loss.  While the veteran has 
asserted that disability causes pain and impairment, such 
impairment is contemplated in the disability rating that has 
been assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

The Board thus finds that the evidentiary record does not 
support a conclusion that there are any unusual or 
exceptional circumstances present in the veteran's case as to 
have warranted its referral to the VA Director of the 
Compensation and Pension Service for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1) (2003).  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected bilateral hearing 
loss.  Accordingly, an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left femur fracture with knee instability is denied.

Entitlement to a compensable rating evaluation for bilateral 
hearing loss is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



